Title: To George Washington from Joseph Reed, 15 July 1779
From: Reed, Joseph
To: Washington, George


          
            Dear Sir
            Philad. July 15. 1779.
          
          I should not trouble you with the inclosed Paper if I did not know that you can look down with Contempt on these feeble Efforts of Malevolence & Resentment, and that I am introduced into it to bear false Witness. I have addressed a Peice to the Printer wherein I have made such Remarks & taken such Notice of this Attempt as I thought a Respect to my own Character required. I have also the Pleasure of assuring you that the Performance has met with the most general Detestation & Resentmt involving the Printer & all concerned in a most disagreeable Dilemma. This is so true a Criterion of the Sense of the publick that I cannot help congratulating you on this genuine Mark of publick Affection.
          The Publick Papers convey a tolerable Idea of our publick Affairs: There seems to be a general Wish for Attention to our Finances & a Revival of that Spirit of Patriotism which mark’d our early Efforts. This if properly cherished may produce happy Effects—if suffered to languish & expire will carry publick Credit with it. I am fully convinced this is the Oppy & if lost or neglected will never be recovered. It would be too tedious & improper an Interruption for me to enter into any Detail, and perhaps I am not sufficiently impartial. Great Events are certainly comprized in the next Six Months. God grant they may be favourable to America. I verily believe Spain has declared for us by this Time tho there is no certain Account of it.
          
          I dare not presume to wish you a shining or a pleasant Campaign, the State of the Country where you are forbids the one & I fear the State of your Army forbids the other. But I may & do most sincerely wish you Health & at least a safe Campaign—in some Sense Safety to us is Victory. I am with the most sincere Regard Dr Sir Your Obed. & Affect. Hbble Serv.
          
            Jos: Reed
          
        